INVESTMENT AGREEMENT





This Agreement is entered into as of December 9, 2009 , among Abakan Inc., 2829
Bird Avenue, Suite 12, Miami Florida 33133 USA (hereinafter “ABK”), and MesoCoat
Inc., 24112 Rockwell Drive, Euclid, Ohio 44117 USA (hereinafter the “Company”),
and Powdermet Inc., 24112 Rockwell Drive, Euclid, Ohio 44117 USA (hereinafter
“Powdermet”).

 



WHEREAS:





A.          ABK agrees to invest $1,400,000 to acquire 34% of the Total Number
of Shares (as hereinafter defined) and the Company agrees to issue the shares on
the terms and conditions set out in this Agreement.





          NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable
consideration as further set forth herein, the receipt and sufficiency of which
is hereby acknowledged, and in consideration of the mutual promises contained
herein the parties agree as follows:





 ARTICLE 1     


Definitions


1.1     

In this Agreement:


(a)     

“51% Option” means the option to purchase an additional 17% equity interest in
the Company granted pursuant to Section 10.1 of this Agreement;


(b)     

“75% Option” means the option to purchase an additional 24% equity interest in
the Company granted pursuant to Section 10.2 of this Agreement;


(c)     

“Agreement” means this Agreement, its schedules and any amendment to any of
them;


(d)     

“Closing Date” or “Closing” means the date on which this Agreement is executed
by the parties hereto;


(e)     

“Company Assets” means all of the assets of the Company listed in Schedule A,
including the Technology;


(f)     

“Convertible Securities” means all of the Company’s outstanding options, any
additional options that may be granted up to maximum of 10% of the issued and
outstanding number of shares as at the date of such grant under the Company’s
stock option plan attached under Schedule B, warrants and convertible securities
as set out in Schedule B and any convertible securities of the Company issued
pursuant to the terms of this Agreement subsequent to the execution of this
Agreement;


(g)     

“Convertible Securities Holders” means the registered legal and beneficial
holders of the Convertible Securities set out in Schedule B and any individuals
who become holders of convertible securities of the Company issued pursuant to
the terms of this Agreement subsequent to the execution of this Agreement;


(h)     

“Convertible Securities Shares” means the shares of the Company issuable upon
the exercise of the Convertible Securities;

 

Page 1

     Investment Agreement

--------------------------------------------------------------------------------


(i)     

“Encumbrances” means mortgages, charges, pledges, security interests, liens, and
encumbrances;


(j)     

“Material Adverse Effect” in respect of the Company means any change, effect,
event, occurrence, condition or development that has or is reasonably likely to
have, individually or in the aggregate, a material and adverse impact on the
business, operations, results of operations, assets, capitalization or financial
condition of the Company, other than any change, effect, event, occurrence or
state of facts affecting generally other businesses in the same industry as of
the Company, relating to general economic conditions or securities markets in
general or resulting from any change in laws or change in any accounting
principles used by the Company;


(k)     

“Option Shares” means the number of common shares which would be issued upon the
exercise of both the 51% Option and the 75% Option;


(l)     

“Person” or “person” means a person or business or legal entity;


(m)     

“Powdermet License Agreement” means that certain license agreement by and
between Powdermet, Inc. and MesoCoat, Inc. as in effect from time to time.
Attached as Schedule F is a copy of the Powdermet License Agreement in effect as
of the date of this Agreement.


(n)     

“Powdermet Shares” means 150,000 number of common shares (as adjusted for stock
splits, combinations, and similar events) comprising 100% of the equity of the
Company owned by Powdermet as of the Closing Date and any shares acquired
subsequent to the execution of this Agreement, which would be transferred to ABK
upon the exercise of the Put Option as set out in Section 10.3;


(o)     

“Purchased Shares” means 79,334 common shares constituting 34% of the Total
Number of Shares;


(p)     

“Put Option” means the option to require ABK (or ABK Parent) to purchase all the
Put Option Shares granted pursuant to Section 10.3 of this Agreement;


(q)     

“Put Option Shares” means that number of equity securities of the Company that,
when combined with the Powdermet Shares in connection with the Put Option, will
comprise 100% of the equity securities of the Company that would be transferred
to ABK (or ABK Parent) upon the exercise of the Put Option as set out in Section
10.3;


(r)     

“Shareholders’ Agreement” means the shareholders’ agreement to be entered into
by the parties hereto and any holders of Convertible Securities Shares pursuant
to Section 10.1 in the form attached hereto as Schedule G;


(s)     

“Purchase Price” means the purchase price for the Purchased Shares to be paid by
ABK as provided in 3.2 and 3.3 herein;


(t)     

“Technology” means technical information, proprietary-know-how, data and
intellectual property rights owned or controlled by Powdermet Inc. and the
Company, as the case may be, including, without limitation the definition of
“Technology” defined in the Powdermet License Agreement, which is attached
hereto as Schedule F; and


Page 2

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(u)     

“Total Number of Shares” means the total number of common shares of the Company
on a fully-diluted basis calculated by the sum of the number of issued and
outstanding common shares as of the date of this Agreement and the number of
common shares issuable upon the exercise of the Convertible Securities.


ARTICLE 2     


List Of Schedules


2.1                 

Description                                           Schedule


                         Company Assets                                    “A”

                         Convertible Securities                             “B”



             Financial Statements                               “C”



                         Key Employee Contracts                        “D”

                         Use of $1,400,000 Proceeds                    “E”

                         Powdermet Inc. Licensing Agreement     “F”

                         Shareholders’ Agreement                       “G”



 Schedule of Exceptions                          “H”

 Capitalization of ABK                            “I”



ARTICLE 3     


Subscription of Shares


3.1     

Subscribed Shares. Relying upon the representations and warranties herein
contained, and subject to the terms and conditions hereof, at the Closing, the
Company will issue to ABK the Purchased Shares in exchange for payment of the
Purchase Price.


3.2     

Purchase Price. The purchase price for the Purchased Shares is $1,400,000.


3.3     

Payment of Purchase Price. The Purchase Price will be delivered upon Closing,
and the Purchased Shares will be issued upon payment of the Purchase Price.


 ARTICLE 4     


Representations, Warranties And Covenants Of
the Company


4.1     

Representations and Warranties. Except as disclosed herein or otherwise set
forth in the Schedule of Exceptions attached hereto as Schedule H, the Company
represents and warrants to, and covenants with, ABK that:


(a)     

the Company is a corporation duly incorporated and validly existing and in good
standing under the laws of Nevada and has all necessary corporate power to own
the Company Assets attached hereto and to conduct its business as such business
is now being conducted;


(b)     

the authorized share capital of the Company consists of 200,000 common shares
without par value of which 150,000 common shares are issued and outstanding as
fully paid and non-assessable shares and it shall be a condition precedent to
the obligations of ABK hereunder that that the authorized share capital be
increased to 2,000,000 common shares;




Page 3

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(c)     

there are no outstanding share purchase options, rights to acquire shares or
other contractual rights pursuant to which the Company is obligated to issue
additional shares other than those set out in Schedule B and no such share
purchase options, rights to acquire shares or other contractual rights pursuant
to which the Company is obligated to issue additional shares shall be granted or
issued without the prior written consent of ABK, which consent shall not be
unreasonably withheld, except that the Company may under its stock option plan
grant options up to a maximum of 10% of the issued and outstanding number of
shares as of the date of grant;


(d)     

the Company has the full corporate right, power and authority to execute and
deliver this Agreement, to issue the Purchased Shares to ABK and that upon
payment of the Purchase Price, ABK will own the Purchased Shares free and clear
of all Encumbrances;


(e)     

the Company has the full corporate right, power and authority to issue the
Option Shares and that upon payment of the exercise price of the 51% Option and
the 75% Option, ABK will own the Option Shares free and clear of all
Encumbrances;


(f)     

the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the board of
directors of the Company;


(g)     

this Agreement has been duly executed and delivered by the Company, and,
assuming the due authorization, execution and delivery by the other parties
hereto, constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms;


(h)     

no person other than ABK has any legally binding agreement, option,
understanding or commitment, or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming a legally binding agreement,
option or commitment for the purchase of any of shares of the Company other than
the Convertible Securities Holders set out in Schedule B;


(i)     

the Company now owns and possesses the Company Assets free and clear of all
Encumbrances and, at the Closing, the Company will own and possess the Company
Assets free and clear of any and all Encumbrances, in each case, except for
statutory Encumbrances for the payment of current taxes that are not yet
delinquent and Encumbrances that arise in the ordinary course of business and do
not materially impair the Company’s ownership or use of such Company Assets;


(j)     

the Company is not aware of any adverse claim or claims which materially affect
title to or exclusive possession and use of the Company Assets by the Company;


(k)     

neither the execution and delivery of this Agreement, nor the completion of the
purchase and sale contemplated herein will conflict with or result in any breach
of any of the terms and provisions of the articles of incorporation or bylaws of
the Company, or, to the knowledge of the Company, any governmental or judicial
order or decree, or any material statute, regulation, covenant or restriction
applicable to the Company;


(l)     

there are no actions, suits or proceedings, judicial or administrative (whether
or not purportedly on behalf of the Company) pending or, to the knowledge of the
Company, threatened by or against the Company or any of its directors, officers
or Affiliates or affecting any of the Company Assets, at law or in equity, or
before or by any federal, state, municipal or other governmental court,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign;


 



Page 4

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

 


(m)     

the Company is not in material default or material breach of its obligations
under any one or more material contracts to which it is a party, and to the
knowledge of the Company, there exists no state of facts which, after notice of
lapse of time or both, would constitute such a default or breach, and all such
material contracts are now in good standing and in full force and effect without
amendment thereto and the Company is entitled to all benefits thereunder. The
Company has not received any written notice from any client of the Company of
such client’s intention to terminate, either by notice or breach, any material
contract made with or arranged by the Company;


(n)     

the Company has filed with appropriate taxation authorities, federal, state,
provincial and local, all returns, reports and declarations which are required
to be filed by it and has paid all taxes which have become due and no taxing
authority is asserting or has, to the knowledge of the Company, threatened to
assert, any claim for additional taxes or interest thereon or penalty;


(o)     

to the knowledge of the Company, the Company has no liabilities or obligations,
secured or unsecured (whether accrued, absolute, contingent or otherwise), other
than (i) liabilities or obligations incurred in the ordinary course of business,
and (ii) liabilities and obligations of a type or nature not required under
generally accepted accounting principles to be reflected in the financial
statements, which, in all such cases, individually and in the aggregate, would
not have a Material Adverse Effect.


(p)     

except (i) as disclosed in its financial statements attached hereto as Schedule
C, (ii) for the involvement of Andrew Sherman as CEO of Powdermet Inc., (iii)
for the involvement of Powdermet Inc. as the licensor of intellectual property
to the Company and part owner of Sherman Properties, (iv) for the involvement of
Sherman Properties as the lessor of premises to the Company, and (v) for the
respective contracts pertaining to which have been approved by the Board of
Directors of the Company on a disinterested basis with Andrew Sherman
abstaining, the Company does not owe any amount to, nor has the Company any
present loans to, or borrowed any amount from or is otherwise indebted to, any
officer, director, employee or security holder of either of Powdermet Inc. or
Sherman Properties or any person not dealing at “arm’s length” with any of them
except for employee reimbursements and compensation paid in the ordinary and
normal course of the business of the Company. Except for employee or consulting
arrangements made in the ordinary and normal course of business and as set forth
on the Schedule of Exceptions, the Company is not a party to any contract,
agreement or understanding with any officer, director, employee or holder
thereof or any other person not dealing at arm’s length with the Company. Except
as set forth on the Schedule of Exceptions, no officer, director or employee of
the Company and no Person which is an affiliate of any of the foregoing persons,
owns, directly or indirectly, any interest (except for shares representing less
than 5% of the outstanding shares of any class or series of any publicly traded
company) in, or is an officer, director, employee or consultant of, any person
which is, or is engaged in, a business competitive with the business of the
Company which could materially adversely impact on the ability to properly
perform the services to be performed by such Person for the Company. All
business opportunities pertinent to the Company’s business operations of which
the Company’s officers and directors become aware of in their capacities as
officers and directors of the Company must be presented to the Company for the
Company’s consideration. No officer, director, employee or security holder of
the Company has asserted any cause of action or other claim whatsoever against,
or owes any amount to, the Company except for claims in the ordinary and normal
course of the business of the Company such as for accrued vacation pay or other
amounts or matters which would not be material to the Company; and

 


 



Page 5

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

 


 

(q)     

except as disclosed in its financial statements attached hereto as Schedule C,
the Company does not currently have any outstanding indebtedness, other than
normal course trade payables and expense reimbursements.


4.2     

Covenants of the Company.


(a)     

The Company covenants to ABK that:


(i)     

if required by securities laws applicable to ABK, the Company shall provide
(upon the request by ABK and at ABK’s sole cost and expense) the financial
statements of any “variable interest entity” (as defined by the United States
Financial Accounting Standards Board), the financial statements of which are
required to be consolidated with those of ABK and further the Company shall
cooperate and cause any variable interest entity to cooperate (upon the request
by ABK and at ABK’s sole cost and expense) with any audit of such financial
statements as may be required by applicable securities laws or financial
reporting laws applicable to ABK;


(ii)     

if the Company intends to alter its authorized share capital at any time during
the term of this Agreement, the Company shall deliver to ABK prior notice of
such alteration of its authorized share capital (the “Alteration Notice”) in
accordance with the notice provisions contained in this Agreement, such
Alteration Notice to include information about the proposed alteration of
capital, the timing of such proposed alteration and any other material
information related to the proposed alteration;


(b)     

Each of ABK and Powdermet shall vote their shares and take all other actions
(including to cause such party’s board representative to tender his or her
resignation) to ensure that the board of directors of the Company is composed of
five directors appointed as follows:


(i)     

Upon the Closing, ABK shall be entitled to appoint two directors and Powdermet
will be entitled to appoint two directors, the fifth director shall be appointed
by Powdermet, subject to the approval of ABK, such approval not to be
unreasonably denied or delayed.


(ii)     

Upon the exercise of the 51% Option, ABK shall be entitled to appoint two
directors and Powdermet will be entitled to appoint two directors, the fifth
director shall be appointed by ABK, subject to the approval of Powdermet, such
approval not to be unreasonably denied or delayed


(iii)     

Upon exercise of the 75% Option, ABK shall be entitled to appoint three
directors and Powdermet will be entitled to appoint one director, the fifth
director shall be appointed by ABK, subject to the approval of Powdermet, such
approval not to be unreasonably denied or delayed.


(iv)     

Subject to the foregoing, if a position on the Board formerly held by a director
is open for any other reason, the Shareholder whose nominee formerly occupied
such position shall be entitled to nominate a new director to fill the vacancy.




Page 6

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(c)     

As a condition precedent to the Company issuing any shares to any Convertible
Securities Holder, the Convertible Securities Holder shall (i) enter into the
Shareholders’ Agreement if such shares are issued after the 51% Option has been
exercised by ABK; or (ii) if such shares are issued prior to ABK exercising the
51% Option, agree in writing to execute the Shareholders' Agreement concurrently
with the execution and delivery of the Shareholders' Agreement by ABK and
Powdermet.


(d)     

The Company will agree to maintain its intellectual property rights in the
Technology free and clear of all Encumbrances and that no such Encumbrance shall
be incurred without the prior written consent of ABK.


ARTICLE 5     


Representations, Warranties And Covenants Of
ABK


5.1     

Representations and Warranties. ABK represents and warrants to, and covenants
with, the Company and Powdermet that:


(a)     

ABK is a Nevada corporation duly incorporated and validly existing and in good
standing under the laws of its incorporation and has all necessary corporate
power to conduct its business as such business is now being conducted;


(b)     

ABK has the requisite corporate power and authority to enter into this Agreement
and to carry out the transactions contemplated by this Agreement;


(c)     

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of ABK;


(d)     

This Agreement has been duly executed and delivered by ABK, and, assuming the
due authorization, execution and delivery by the other parties hereto,
constitutes the valid and legally binding obligation of ABK, enforceable against
ABK in accordance with its terms;


(e)     

Neither the execution and delivery of this Agreement nor consummation of the
transactions contemplated hereby will conflict with or result in the breach of
any of the terms or provisions of, or constitute a default under, the
organizational documents of ABK or any indenture, mortgage or other agreement or
instrument to which ABK is a party or by which it is bound or any order, decree,
statute, regulation, covenant or restriction applicable to ABK. ABK has provided
to Powdermet true and complete copies of its Articles of Incorporation and
Bylaws, together with all amendments thereto;


(f)     

ABK was incorporated under the laws of Nevada on June 27, 2006 as Waste to
Energy Group, Inc. On November 9, 2009, Abakan Inc., a Nevada corporation,
merged with Waste to Energy Group and the surviving corporation changed its name
to Abakan Inc. (the “ABK Merger”). As a condition to the Closing, ABK has
delivered to the Company evidence reasonably acceptable to the Company that the
ABK Merger has been completed in accordance with Nevada law and that ABK’s
common stock is quoted on the Over the Counter Bulletin Board (the OTCBB).




Page 7

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(g)     

Schedule I sets forth a true and complete statement of the capitalization of
ABK. Except as set forth on Schedule I, there are no outstanding share purchase
options, rights to acquire shares or other contractual rights pursuant to which
ABK is obligated to issue additional capital shares or other equity interests.
ABK warrants that the Persons set forth on Schedule I as owning an equity
interest in ABK are U.S. citizens, U.S. residents or a U.S. owned or controlled
entity and during the period that ABK holds a majority interest in the Company,
control and majority ownership of ABK will be held by U.S. citizens, U.S.
residents or a U.S. owned or controlled entity and covenants and agrees that,
during the period that ABK holds a majority interest in the Company, all
material financings will be completed by ABK with the intent that the majority
ownership of ABK will remain with U.S. citizens, U.S. residents or a U.S. owned
or controlled entity.


(h)     

ABK is not engaged in any line of business and has no material operations other
than operations related to evaluating potential investments in other Persons.
ABK has no material operating assets other than cash or cash equivalents. ABK
has no outstanding material indebtedness or material liabilities or obligations
of any nature whatsoever.


(i)     

Neither ABK, nor any of its directors, officers or Affiliates are involved in
any lawsuit or other governmental proceeding or subject to any order, judgment
or decree enjoining or otherwise limiting (or threatening to enjoin or otherwise
limit) any of the foregoing from (i) engaging in any type of business practice
or (ii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of any securities or
commodities laws; and


(j)     

ABK is acquiring the Purchased Shares for its own account, for investment
purposes only and not with a view to the distribution of such Shares in
violation of the Securities Act of 1933, as amended (the “Securities Act”). ABK
understands that the Purchased Shares have not been registered under the
Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.


(k)     

ABK has performed an independent investigation of the business, assets,
liabilities, operations and financial condition of the Company. ABK has had the
opportunity to visit with the Company and meet with the Company’s
representatives to discuss the foregoing matters. ABK has been provided, to the
ABK’s satisfaction, the opportunity to ask questions concerning the Company and
its business. ABK has had all such questions answered to the ABK’s satisfaction,
and has been supplied all additional information deemed necessary by it to
verify the accuracy of the information furnished.


ARTICLE 6     


Representations, Warranties And Covenants Of
Powdermet


6.1     

Representations and Warranties. Except as set forth on the Schedule of
Exceptions, Powdermet represents and warrants to, and covenants with, the ABK
that:


(a)     

Powdermet is a Delaware corporation duly incorporated and validly existing and
in good standing under the laws of its incorporation;


(b)     

Powdermet has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;

 


 



Page 8

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

 


(c)     

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of Powdermet;


(d)     

This Agreement has been duly executed and delivered by Powdermet, and, assuming
the due authorization, execution and delivery by the other parties hereto,
constitutes the valid and legally binding obligation of Powdermet, enforceable
against Powdermet in accordance with its terms;


(e)     

Neither Powdermet, nor any of its directors, officers or Affiliates are involved
in any lawsuit or other governmental proceeding or subject to any order,
judgment or decree enjoining or otherwise limiting (or threatening to enjoin or
otherwise limit) any of the foregoing from entering into this Agreement and
complying with its obligations hereunder;


(f)     

Any shares of ABK acquired by Powdermet by way of exercising the Put Option will
be for its own account, for investment purposes only and not with a view to the
distribution of such shares in violation of the Securities Act of 1933, as
amended (the “Securities Act”);


(g)     

Other than the Put Option granted herein, there is no legally binding agreement,
option, understanding or commitment, or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming a legally binding agreement,
option or commitment for the purchase of the Powdermet Shares; and


ARTICLE 7     


Representations and Warranties in Connection with the Technology


7.1     

Ownership of Technology. Powdermet and the Company represents and warrants to
ABK that the Company has the right to use the Technology by means of the
Powdermet License Agreement, and that to the best of the knowledge of Powdermet
Inc. and the Company, such Technology does not infringe on the intellectual
property rights of any other Person.


7.2     

No Claims and Encumbrances. To the knowledge of the Company, except as disclosed
herein, in the Schedule of Exceptions or in the financial statements attached
hereto as Schedule C, there are no adverse claims of any nature or description
related to the Technology and all registrations with respect to the Technology
are in good standing.


7.3     

Use of Technology. The Company and Powdermet covenant and agree that any future
developments and improvements to the Technology in the field of use (as each
term is defined, from time to time, in the Powdermet License Agreement) licensed
by the Company pursuant to the Powdermet License Agreement and are deemed to be
conceived, developed, or reduced to practice by the Company shall be carried out
solely by the Company without the involvement of any third parties and shall be
solely legally and beneficially owned by the Company.


ARTICLE 8     


Conduct of the Company’s Business


8.1     

Conduct of Business. The Company covenants and agrees that, during the period
from the date of this Agreement until the earlier of (i) the date that ABK
exercises the 51% Option or (ii) the date this Agreement is terminated in
accordance with its terms, unless ABK otherwise consents in writing (such
consent not to be unreasonably withheld or delayed), except as required by law,
as otherwise expressly permitted or specifically contemplated by this Agreement
or as approved unanimously by the Board of Directors of the Company:



Page 9

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(a)     

the business of the Company shall be conducted in the ordinary course of
business and consistent with past practice, and the Company shall use all
commercially reasonable efforts to maintain and preserve its business, the
Company Assets and business relationships;


(b)     

the Company shall notify ABK of any Material Adverse Effect on its business; and


(c)     

the Company shall not, directly or indirectly:


(i)     

issue, sell, pledge, hypothecate, lease, dispose of or encumber any shares or
other securities or any right, option or warrant with respect thereto other than
(A) the issuance of shares pursuant to the exercise of the Convertible
Securities outstanding as of the date of this Agreement or options granted and
(B) the common shares issued upon the exercise of such options as contemplated
by the Company’s stock option plan set out in Schedule B;


(ii)     

amend or propose to amend its charter, articles, bylaws or other constituent
documents;


(iii)     

split, combine or reclassify any of its securities or declare or make any
distribution or distribute any of its properties or assets, other than as
provided herein;


(iv)     

other than in the ordinary course of business, (A) enter into or amend any
employment contracts with any officer or senior management employee, (B) create
or amend any employee benefit plan, (C) make any increases in the base
compensation, bonuses, paid vacation time allowed or fringe benefits for its
directors, officers, employees or consultants;


(v)     

make any material capital expenditures, additions or improvements or commitments
for the same, except as disclosed in the Schedule E or otherwise in the ordinary
course of business;


(vi)     

enter into any contract, commitment or agreement under which it would incur
indebtedness for borrowed money or for the deferred purchase price of property
(other than such property acquired in the ordinary course of business consistent
with past practice), or would have the right or obligation to incur any such
indebtedness or obligation, or make any loan or advance to any Person other than
employee advances made in the ordinary course of business;


(vii)     

acquire or agree to acquire (by tender offer, exchange offer, merger,
acquisition of shares or assets or otherwise) any corporation, partnership,
joint venture or other business organization or division or acquire or agree to
acquire any material assets having a purchase price or acquisition cost, as the
case may be, above $50,000;


(viii)     

enter into any contracts (other than in the ordinary course of business
consistent with past practice, which ordinary course would include grants and
grant applications but not any loans or other instruments of indebtedness) that
creates a liability in excess of $50,000;


Page 10

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(ix)     

create any option, bonus plan, or deferred compensation plan for any of its
officers or employees other than options granted and the common shares issued
upon the exercise of such options as contemplated by the Company’s stock option
plan set out in Schedule B;


(x)     

except in the ordinary course of business consistent with past practice,
mortgage, pledge or hypothecate any material Company Asset, or subject them to
any Encumbrances;


(xi)     

except in the ordinary course of business consistent with past practice, enter
into any agreement or arrangement granting any rights to purchase or lease any
material Company Asset or requiring the consent of any third party to the
transfer, assignment or lease of any material Company Asset;


(xii)     

except in the ordinary course of business consistent with past practice,
including factoring receivables (but excluding the factoring of payables), sell,
lease, sublease, assign or transfer (by tender offer, exchange offer, merger,
sale of shares or assets or otherwise) any of the Company Assets having an
individual value of greater than $50,000, or cancel, waive or compromise any
debts or claims, including accounts payable to and receivable from affiliates
having a value greater than $15,000;


(xiii)     

settle any outstanding claim, dispute, litigation matter, or tax dispute in
excess of $50,000;


(xiv)     

engage in any business or other activity that is outside of the ordinary course
of business that is being currently conducted or is contemplated by this
Agreement, whether as a partner, joint venture participant or otherwise;


(xv)     

transfer any assets to the shareholders of the Company or assume any
indebtedness from any shareholder or officer or directors or enter into any
other related party transactions other than employment related transactions
entered into in the ordinary course of business;


(xvi)     

redeem, purchase or offer to purchase any shares or other securities, other than
such redemptions, purchases or offers to purchase that are made pursuant to
contracts existing on the date of this Agreement; or


(xvii)     

enter into any agreement or understanding to do any of the foregoing.




Page 11

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

8.2     

Employment Contracts. The Company warrants and represents that other than the
key employee contracts for existing employees and positions that it intends to
fill (“Key Employee Contracts”) as set out in Schedule D or otherwise set forth
in the Schedule of Exceptions, it does not have any existing employment
contracts which require the Company to pay an annual salary exceeding $100,000.
The Company further represents that it does not have any benefit or compensation
plan which requires the payment of bonuses or the issuance of securities or
options or rights to purchase securities or any other benefits to its directors,
officers, employees or consultants, other than the Company’s stock option plan
set out in Schedule B or as otherwise disclosed in Schedule D or in the Schedule
of Exceptions. As a condition precedent to the obligations of ABK hereunder, the
Company agrees to amend or include in the Key Employment Contracts
non-competition provisions to the effect that the key employees thereunder shall
not directly or indirectly compete with the Company or ABK in the business of
the development of the Technology or in the business of high density infrared
processing or nanocomposite and cermet coatings in general for a period of at
least six months subsequent to the expiration or termination of any such Key
Employment Contract;


ARTICLE 9     


Survival Of Representations, Warranties And Covenants


9.1     

Survival. The representations and warranties made by the Company, ABK and
Powdermet in this Agreement will survive the Closing Date and, notwithstanding
such Closing or any investigation made by or on behalf of either the Company,
ABK, Powdermet or any other person acting on their behalf, will continue in full
force and effect until the earlier of the termination of this Agreement or the
first anniversary of the Closing Date. The covenants made by the Company, ABK,
and Powdermet in this Agreement will survive the Closing in accordance with
their respective terms.


ARTICLE 10     


Options to Purchase Shares


10.1     

Grant of 51% Option. Subject to the conditions and requirements set forth below
in Sections 10.1(a) through (e), the Company hereby grants an exclusive option
to ABK to purchase an additional amount of shares to increase ABK’s shareholding
in the Company, from the amount of the Purchased Shares, by an additional 17%
equity interest to an aggregate amount of shares equal 51% of the Total Number
of Shares (the “51% Option”):


(a)     

ABK may, at its sole discretion, exercise the 51% Option for a period of 12
months after the Closing Date;


(b)     

The 51% Option shall have an exercise price of $2,800,000; and


(c)     

The 51% Option shall be exercisable by giving written notice (the “Notice”) to
the Company of ABK’s intention to exercise the 51% Option. Upon receipt of the
Notice and the exercise price, the Company shall cause the allotment and
issuance of that number of shares for which the 51% Option was exercised within
5 business days of receipt of the Notice and the exercise price by the Company.




Page 12

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(d)     

Concurrent with the execution of this Agreement each of the Company, Powdermet
and ABK shall execute and deliver the Shareholders' Agreement in the form
attached hereto as Schedule G; and thereafter the Company and Powdermet shall
negotiate and enter into an amendment to the Powdermet License Agreement that
will expand on the ownership of intellectual property developed thereunder,
control of defense and maintainance of intellectual property licensed
thereunder, compliance with Bayh-Dole Act and other applicable laws, and, to the
extent appropriate or necessary, achievement of certain milestones; and the
Company shall use commercially reasonable efforts to cause any Convertible
Security Holders to execute and deliver the Shareholders’ Agreement.


10.2     

Grant of 75% Option. The Company hereby grants an exclusive option to ABK,
effective after the exercise of the 51% Option, to purchase an additional amount
of shares to increase ABK’s shareholding in the Company, from a 51% equity
interest, by an additional 24% equity interest to an aggregate amount of shares
equal 75% of the Total Number of Shares (the “75% Option”):


(a)     

ABK may, at its sole discretion, exercise the 75% Option for a period of 12
months after the exercise of the 51% Option;


(b)     

The 75% Option shall have an exercise price of $16,000,000; and


(c)     

The 75% Option shall be exercisable by giving written notice (the “Notice”) to
the Company of ABK’s intention to exercise the 75% Option. Upon receipt of the
Notice and the exercise price, the Company shall cause the allotment and
issuance of that number of shares for which the 75% Option was exercised within
5 business days of receipt of the Notice and the exercise price by the Company.


10.3     

Put Option. ABK hereby grants to each of the shareholders of the Company an
exclusive option (the “Put Option”) to require ABK (or, if ABK is owned by a
parent corporation or if there exists an affiliated corporation of ABK or its
parent corporation that has control over, or common control with, ABK or its
parent corporation, in each case, the “ABK Parent”) to purchase all of the Put
Option Shares. The Put Option may be exercised (upon the sole election of
Powdermet) as follows:


(a)     

the Put Option may only be exercised for a period of 12 months after the
exercise of the 75% Option or upon a Change in Control of either ABK (or the ABK
Parent);


(b)     

The purchase price to be paid by ABK (or the ABK Parent) for the Put Option
Shares upon the exercise of the Put Option shall be a total of $14,600,000,
which shall be payable, at the election of Powdermet (on behalf of all other
shareholders of the Company), as follows: (i) all in shares of common stock of
ABK (or the ABK Parent) based on the average closing price of the shares of ABK
(or the ABK Parent) for the ten days previous to the date of the notice given
pursuant to section 10.3(c) below; or (ii) by mutual consent, $4,000,000 in
cash, by wire transfer of immediately available funds to an account designated
by Powdermet, and $10,600,000 in shares of common stock of ABK (or the ABK
Parent) based on the average closing price of the shares of ABK (or the ABK
Parent) for the ten days previous to the date of the notice given pursuant to
section 10.3(c) below; provided, however, if ABK (or the ABK Parent) is not
publicly-traded or listed companies, then the valuation of ABK (or the ABK
Parent) for purposes of exercising the Put Option shall be conducted by a
valuation expert selected by Powdermet and ABK;




Page 13

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(c)     

The Put Option shall be exercisable by Powdermet (on behalf of all other
shareholders of the Company) giving written notice to ABK of its intention to
exercise the Put Option. Upon receipt of such written notice, ABK (or the ABK
Parent) shall pay the cash portion of the purchase price, by wire transfer of
immediately available funds to an account designed in writing by Powdermet, and
that number of shares of ABK (or the ABK Parent) determined under Section
10.3(b) to Powdermet (for distribution to each other shareholder of the Company
in accordance with such shareholder’s respective ownership in the Company)
against the delivery by Powdermet and all other shareholders of the Company to
ABK (or the ABK Parent) of the Put Option Shares and any Convertible Securities
that they hold in the Company duly executed for transfer. The payment and
delivery of the purchase price and delivery of the Put Option Shares shall take
place not more than 15 business days after the receipt of such written notice.
Any shares so delivered shall be legended in accordance with any application
securities legislation.


(d)     

During the period beginning on the date that the 51% Option is exercised and
ending on the date that this Agreement is terminated in accordance with its
terms, ABK shall not undertake or agree to any transaction that would result in
a Change in Control of ABK, and shall use its best efforts to cause the ABK
Parent not to undertake or agree to any transaction that would result in a
Change in Control or transfer of ownership of the ABK Parent, without the prior
written consent of Powdermet, such consent not to be unreasonably withheld or
delayed.


(e)     

For purposes of this Agreement, a “Change in Control” of ABK (or the ABK Parent,
as the case may be) shall be deemed to have occurred if:


(i)     

any person or group of persons acting in concert with one another, directly or
indirectly, acquires (as a result of a transfer from an existing stockholder(s)
of such corporation or as a result of an issuance of additional securities by
such corporation) securities representing 50% or more of the voting power of
such corporation’s then outstanding voting securities;


(ii)     

the stockholders of such corporation approve a merger or consolidation of such
corporation, with any other person, other than a merger or consolidation which
would result in the voting securities of such corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
such corporation or such surviving entity outstanding immediately after such
merger or consolidation, provided that any such surviving entity shall agree to
be bound by the terms of this Agreement and assume the obligations of such
corporation under this Agreement, including such corporation’s obligations under
this section 10.3;


(iii)     

the redemption or repurchase by such corporation of equity securities that
results in such corporation no longer being a reporting issuer as defined in the
Securities Act; or


(iv)     

the stockholders of such corporation approve a plan of complete liquidation of
such corporation or an agreement for the sale or disposition by such corporation
of all or substantially all of its assets.




Page 14

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

ARTICLE 11     


Investment Rights


11.1     

Exclusive Right and Right of First Refusal. The Company hereby grants to ABK the
exclusive right to finance 100% of any offering by the Company (the “New
Offering”) of equity securities of the Company or other securities of the
Company convertible into equity securities of the Company that the Company
requires or proposes during the period of twelve (12) months from the Closing
Date. During this initial exclusive 12 month period, the Company will only
conduct New Offerings provided ABK has provided prior written consent to the
terms of such New Offerings. Thereafter ABK shall have the right of first
refusal to participate for up to 100% of any such New Offerings for an
additional 12 month period. During the period of the right of first refusal the
Company will notify ABK in writing (the “New Offering Notice”) of the terms of
the New Offering. To exercise its right of first refusal, ABK must provide
notice in writing to the Company (the “Acceptance Notice ”) within 10 days of
receipt of the New Offering Notice that it will participate in the New Offering
on the terms set out in the New Offering Notice. If ABK fails to provide the
Acceptance Notice within such time period, the Company may issue the securities
being offered in the New Offering to other parties on the same terms or on terms
no less favorable to the Company than those set out in the New Offering Notice.


ARTICLE 12     


Closing


12.1     

Time and Place. Subject to the terms and conditions hereof, the closing of the
transactions contemplated by Article 3 (the “Closing”) shall take place remotely
via the exchange of documents and signatures on the Closing Date, or in such
other manner and such other time as the Company and ABK shall agree in writing.
For computational purposes, the Closing shall be deemed to have occurred as of
7:00 a.m. Eastern Daylight Time on the Closing Date.


12.2     

Deliveries by the Parties. At the Closing,


(a)     

ABK will deliver to the Company (i) the Purchase Price; (ii) the Certificate of
Incorporation of ABK certified by the Secretary of State of the State of Nevada
within a reasonably short period of time prior to the Closing Date; and (iii) a
certificate of the Secretary of State of the State of Nevada as to the good
standing of ABK dated within within a reasonably short period of time prior to
the Closing Date; and


(b)     

the Company will deliver to ABK (i) share certificates representing the
Purchased Shares, and (ii) a certificate of the Secretary of State of the State
of Nevada as to the good standing of the Company dated within a reasonably short
period of time prior to the Closing Date.


ARTICLE 13     


Termination


13.1     

Termination. Notwithstanding anything to the contrary set forth in this
Agreement, this Agreement may be terminated as follows:


(a)     

upon the mutual agreement of all of the parties hereto;


(b)     

automatically without any action of any of the parties hereto upon the first
anniversary of the Closing Date if ABK has not exercised the 51% Option;


Page 15

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(c)     

by Powdermet, if ABK has breached any of its representations or warranties, or
has failed to perform any of its covenants or agreements, contained in this
Agreement, which breach or failure to perform is not cured within 30 days after
Powdermet has notified ABK of its intention to terminate this Agreement pursuant
to this clause except in the case of a breach of section 5.1(f), in which case
ABK shall have 60 days after Powdermet has notified ABK of its intention to
terminate to cure such breach; or


(d)     

by ABK, if the Company or Powdermet has breached any of its representations or
warranties, or has failed to perform any of its respective covenants or
agreements, contained in this Agreement, which breach or failure to perform is
not cured within 30 days after ABK has notified the Company and Powdermet of its
intention to terminate this Agreement pursuant to this clause; provided, however
, that ABK may not terminate this Agreement pursuant to this clause for any
breach of this Agreement by the Company after ABK has exercised the 51% Option.


13.2     

Effect of Termination. Each party’s right of termination under Section 13.1 is
in addition to any other rights it may have for breach of this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section  13.1, written
notice thereof must be given by the terminating party to all other parties
specifying the provision(s) of Section 13.1 pursuant to which such termination
is made, and this Agreement will terminate and become void and of no further
force and effect and there will be no further liability or obligation on the
part of any party hereto, except that the provisions of Article 13 and
Article 14 will survive any termination of this Agreement. Nothing in this
Section 13.2 will relieve any party of liability for any breach of this
Agreement prior to the effective date of termination.


ARTICLE 14     


General


14.1     

Transactional Expenses. It is agreed that each party to this Agreement will bear
their own respective costs incurred in negotiating and preparing this Agreement,
in closing and carrying out the transaction contemplated hereunder. All costs
related to satisfying any condition or fulfilling any covenant contained in this
Agreement will be borne by the party whose responsibility it is to satisfy the
provision in question.


14.2     

Further Assurances. Each of the parties hereby covenants and agrees that at any
time and from time to time either before or after the Closing Date it will, upon
the request of the other party, do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required for the carrying out and performance of all the terms of
this Agreement.


14.3     

Notice. Any notice required or permitted to be given or delivery required to be
made to any party may be effectively given or delivered if it is delivered
personally, by overnight courier, by e-mail or fax to the addresses set forth
below:


(a)     

In the case of the Company or Powdernet:


24112 Rockwell Dr, Euclid, OH 44117, or by email to the attention of Andrew
Sherman at ajsherman@mesocoat.com





Page 16

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(b)     

the case of ABK:


by mail to 2829 Bird Avenue, Suite 12, Miami FL 33133 USA; by fax to
786-347-7706; or by email to the attention of Robert Miller at
robert.miller@abakaninc.com



or to such other address as the party entitled to or receiving such notice may
notify the other party as provided for herein. Delivery shall be deemed to have
been received:

 



(c)     

the same day if given by personal service, e-mail or if transmitted by fax; and


(d)     

the next business day if sent by overnight courier.


14.4     

Governing Law. This Agreement will be governed by and be construed in accordance
with the laws of the state of New York.


14.5     

Successors and Assigns. This Agreement will be binding upon and enure to the
benefit of the parties hereto and their respective heirs and executors and
permitted successors and assigns as the case may be, provided that no party may
assign its rights or delegate its obligations under this Agreement to any person
without the consent of the other parties hereto.


14.6     

Arbitration. All matters in difference between the parties in relation to this
Agreement shall be referred to the arbitration under the New York Arbitration
Act by a single arbitrator, if the parties agree upon one, otherwise to three
arbitrators, one to be appointed by each party and a third to be chosen by the
first two named before they enter upon the business of arbitration. The award
and determination of the arbitrator or arbitrators or any two of the three
arbitrators shall be binding upon the parties and their respective heirs,
executors, administrators and assigns.


14.7     

Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior letters of intent, agreements, representations,
warranties, statements, promises, information, arrangements and understandings,
whether oral or written, express or implied.


14.8     

Publicity. All news releases or other public announcements or disclosures to
clients of the parties or others will be mutually agreed upon and in any event
will be subject to regulatory requirements.


14.9     

Amendment. No modification or amendment to this Agreement may be made unless
agreed to by the parties thereto in writing.


14.10     

Time. Time is of the essence.


14.11     

Severability. In the event any provision of this Agreement will be deemed
invalid or void, in whole or in part, by any court of competent jurisdiction,
the remaining terms and provisions will remain in full force and effect and the
parties shall negotiate in good faith to replace any provision that is so
adjudged invalid or unenforceable with a provision that will provide to the
parties to this Agreement, to the maximum extent possible under applicable law,
the rights, obligations and benefits of the invalid or unenforceable provision


14.12     

Headings; Construction. The headings contained herein are inserted for
convenience only and will not be construed as part of the Agreement. In the
event that any representation or warranty or other provision contained in this
Agreement is expressly qualified by reference to the “knowledge of Company” or
“knowledge of Powdermet”, such knowledge means that it includes the actual
knowledge of Andrew J. Sherman .

 

Page 17

     Investment Agreement

--------------------------------------------------------------------------------

           

Exhibit 10(i)


 

14.13     

Counterparts. This Agreement may be executed in any number of counterparts with
the same effect as if all parties to this Agreement had signed the same document
and all counterparts will be construed together and will constitute one and the
same instrument and any facsimile signature shall be taken as an original.


14.14     

Remedies. If any party to this Agreement breaches or threatens to commit a
breach of its obligations under this Agreement, any party injured or to be
injured by such breach, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The parties agree that the
provisions of this Agreement will be specifically enforceable, it being agreed
by the parties that the remedy at law, including monetary damages, for breach of
such provision will be inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived.


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written.



Abakan Inc.                            MesoCoat Inc.





/s/ Robert Miller                        /s/ Andrew Sherman



Per: Authorized Signatory          Per: Authorized Signatory     



Robert Miller                            Andrew Sherman



Name                                      Name



Powdermet Inc.





/s/ Andrew Sherman



Per: Authorized Signatory





Andrew Sherman



Name     



Page 18

--------------------------------------------------------------------------------





SCHEDULE “A”





                                                                                                    
Company Assets





Total Checking/Savings
                                                                                   
44,346.70

110 · Accounts
Receivable                                                                                
56,612.38

125-1 · Computer
Equipment                                                                              
1,471.54
5 laptop (aver, dell, and Compaq) computers and one desktop

125-2 · Office Furniture & Fixtures
                                                                    1,863.12

125-3 · Machinery &
Equipment                                                                        
 9,450.00
Metco thermal Spray robot and controller
ASTM G65 rubber wheel abrasion tester
Tabor wear tester
Gardner ball drop tester
Gravelometer
Sliding friction tester
Metco hopper
Metco 5P flame spray gun and cables
Bay equipment powder feeder
Grit blast station
Leroy screw air compressor
4’ paint spray booth
surface profilometer from HGR
buehler polisher
metallurgical microscope
24KW Research Inc infrared furnace
Components (FRAME, LOAD CELL) of universal testing system (minus controller)

125-4 · Leasehold Improvements                                             
2,082.11

125-6.1 · 20 ton trane CHILLER                                              
9,167.34

125-6.2 · THERMAL SPRAY      system (DJ)                         43,019.39

125-6.3 · SPRAY BOOTH and plasma spray system               39,707.67

125-6.4 ·
LEPEL                                                                        
5,016.49

125-6.5 · DUST COLLECTOR                                               
15,314.66

125-6.6 · VORTEK INFRA RED LAMP                                 28,612.57

125-6.7 · SALT SPRAY SYSTEM                                               
101.97

125-6.8 · Leasehold Improvements - Labor                            20,831.10

125-6.9 · CIP - LABOR                                                           
42,552.70 primarily vortek system



135-1 · Intellectual
Technology                                              104,994.82



Exclusive license (currently R&D, with exclusive rights on permanent license) of
U.S. Patent #6,174,388 (Patent #1) and U.S. Patent #7,220,936 (Patent #2) from
Battelle LLC/Oak Ridge national Lab, limited to the wear and corrosion coatings
field of use.

Exclusive license in the field of use of wear and corrosion resistance coatings
for US Patents 6,540,800, 6,641,918, 7,041,250, and patent application numbers
11/099,857, 11/473,962, and 60/305,940 from Powdermet Inc.



Patent filings on “spallation resistant strain tolerant coatings” and “COATINGS,
COMPOSITION, AND METHOD RELATED TO CORROSION RESISTANT FUSED NANOCOMPOSITE
COATINGS”
Product development and trade names for PComP™ nanocomposite ceremt coatings,
CermaClad™ fused cermet claddings, CermaCoat™, fused cermet coatings, and
FARCoat™, focused arc radiant coating system.

Investment Agreement - Schedule A  Page 19 

--------------------------------------------------------------------------------





SCHEDULE “B”





JumpStart Promissory Note and shares to be authorized under the contemplated
option plan
 

Convertible Securities



Options:
 
Option pool per CAP table for 9,000 shares, 4000 at 34% option and 5000 at 51%
option.
 
Currently: Dr. Greg Engleman        500 shares
                  Mr. John Formica          250 shares
 
Currently option pool available     8250 shares.
 
 
 
 
Warrants: none
 
 
 
 
Other Convertible Securities: Jumpstart convertible security, $350,000, current
value $220,000 plus accumulated interest.



The Company shall take all reasonable commercial actions to cause any
outstanding Convertible Securities Holders to enter into the Shareholders'
Agreement upon the later of the exercise of the Convertible Securities into
Convertible Securities Shares or the exercise of the 51% Option by ABK.

Page 20

--------------------------------------------------------------------------------





SCHEDULE “D”



Key Employee Contracts
 

Andrew Sherman - $10,000 per month



General Manager Cermaclad - $90,000 per annum (base) and $30,000 (achievable
bonus)

(position not currently filled)



General Manager PComP - $120,000 per annum (base) and $30,000 (achievable bonus)



           

Exhibit 10(i)

Page 21

--------------------------------------------------------------------------------





SCHEDULE “G”

FORM OF SHAREHOLDERS AGREEMENT
 

THIS AGREEMENT is entered into as of December 9, 2009
AMONG:

     Abakan Inc., a company incorporated under the laws of Nevada, having an
office at 2829 Bird Avenue, Suite 12 Miami Florida 33133 USA

(“Abakan”)
 

AND:

     Powdermet Inc., a company incorporated under the laws of Delaware, having
an office at 24112 Rockwell Drive, Euclid, Ohio 44117 USA

(“Powdermet”)



AND:

     Mesocoat Inc., a company incorporated under the laws of Nevada, having an
office at 24112 Rockwell Drive, Euclid, Ohio 44117 USA

(the “Company”)



AND:

     Each other shareholder of the Company that from time-to-time executes a
counterpart hereto.



1.     

BACKGROUND



A.     The Company carries on the business of developing coatings for
applications ranging from high-end aerospace applications to coatings for
infrastructure such as roads and bridges.



B.     The Shareholders are the registered and beneficial holders of that number
of issued and outstanding common shares and Convertible Securities (as defined
below) of the Company as set out in Schedule A, which shares and Convertible
Securities represent the only issued and outstanding equity securities or
Convertible Securities of the Company.



C.     The Shareholders wish to establish their respective rights and
obligations in respect of their shares in the Company and their agreement in
respect of the other matters set out in this Agreement.



2.     

TERMS OF AGREEMENT


In consideration of the premises and the mutual covenants contained in this
Agreement, the parties to this Agreement covenant and agree each with the others
as follows:



1.     

Interpretation


Page 22

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

1.1     

Application. The parties agree that this Agreement shall be effective on the
date Abakan acquires 50% or more of the issued and outstanding shares of the
Company (the "Effective Date"). For greater certainty, this Agreement and the
provisions herein shall not apply prior to Abakan acquiring 50% or more of the
issued and outstanding shares of the Company or if Abakan holds less than 50% of
the issued and outstanding shares of the Company.


1.2     

Definitions. The following words shall, whenever used in this Agreement, have
the following meanings:


“Affiliate” means, with respect to any Shareholder, any Person which, directly
or indirectly controls, is controlled by, or is under common control with such
Shareholder;

“Arbitrator” has the meaning given to that term in subsection 10.1;

“Auditors” means:


(a)     

if the Company has appointed an auditor, the auditor of the Company most
recently appointed;


(b)     

if the Company has not so appointed an auditor, the firm of certified public
accountants most recently engaged by the Company to advise upon, or assist in
the preparation of, review, or report on, its financial statements; or


(c)     

if the Company has not engaged any firm of certified public accountants, the
firm of certified public accountants appointed in good faith by the Board;


“Board” means the board of directors of the Company;

“Business Day” means any day except Saturdays, Sundays or any U.S. federal
banking holiday;

“Closing” means any closing of the purchase and sale of any Shares as provided
for in this Agreement;

“Convertible Securities” means all rights, options, or warrants to purchase
equity securities of the Company or any securities of any type whatsoever that
are, or may become, convertible or exchangeable into or exercisable for equity
securities of the Company;

“Convertible Securities Holders” means the registered legal and beneficial
holders of the Convertible Securities as set forth on Schedule A;
“Default” has the meaning given to that term in subsection 5.1;

“Defaulting Shareholder” has the meaning given to that term in subsection 5.1;

“Drag Along Notice” has the meaning given to that term in paragraph 4.6(b);

“Drag Along Right” has the meaning given to that term in paragraph 4.6(a);
“Employee Shareholders” means each shareholder of the Company who is also an
employee or officer of the Company.
“Fully Exercising Shareholder” has the meaning to that term in subsection 7.3;


Page 23

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

“Investment Agreement” means that certain Investment Agreement, dated as of
December 9, 2009, by and among the Company, Abakan and Powdermet.

“New Securities” has the meaning given to that term in subsection 7.1;

“Nondefaulting Shareholder” has the meaning given to that term in
paragraph 5.1(a);

“Offer Notice” has the meaning given to that term in subsection 7.2;

“Offered Shares” means the Shares that a Shareholder contemplates or desires to
Transfer for purposes of section 4;

“Offeror” has the meaning given to that term in paragraph 4.2(a);

“Organizational Documents” means the Company’s Articles of Incorporation and
Bylaws, as amended or amended and restated;

“Parties” means collectively each Shareholder and the Company;

“Person” or “person” means any person, business or legal entity;

“Piggy-Back Notice” has the meaning given to that term in paragraph 4.7(a);

“Purchase Offer” has the meaning given to that term in paragraph 4.6(b);

“Purchase Price” means, with respect to any sale and purchase of any Shares, the
amount payable to purchase such Shares as determined in accordance with the
provisions of this Agreement or any other agreement applicable to that sale and
purchase;

“Restricted Field” has the meaning set forth in Section 6.1(a);
“RFR Offer” has the meaning given to that term in paragraph 4.2(a);
“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder” means in respect of the Company, any one of Abakan, Powdermet and
any person or corporation who acquires shares of the Company and “Shareholders”
means any two or more of them;

“Shares” means, in respect of each Shareholder, any or all of the shares in the
capital of the Company directly or indirectly owned by that Shareholder or in
respect of which that Shareholder has any right to purchase (except under this
Agreement);

“Subsidiary” has the meaning given to that term in Securities Act in effect on
the date hereof;

“Third Party Offer” has the meaning given to that term in paragraph 4.2(a);

“Third Party Offeror” has the meaning given to that term in paragraph 4.6(a);
 

Page 24

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

“Transfer” shall mean the transfer of any interest in the Shares including any
sale, exchange, transfer, assignment, gift, pledge, encumbrance, hypothecation,
alienation or other transaction, whether voluntary, involuntary or by operation
of law, whether in whole or in part, by which the legal or beneficial ownership
of, or any security interest or other interest in any Shares, passes from one
Person to another, or to the same Person in a different capacity, whether or not
for value, and “to transfer”, “transferred” and similar expressions have
corresponding meanings;



1.3     

Meaning of Control. As used in this Agreement, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies or affairs of a Person, whether through ownership of voting
securities, by contract or otherwise, as executor, trustee or otherwise. Without
limiting the foregoing, “control” where used in connection with a corporation
means:


(a)     

the right to exercise a majority of the votes which may be voted at a general
meeting of the stockholders of such corporation; or


(b)     

the right to elect or appoint directly or indirectly a majority of the directors
of such corporation or other persons who have the right to manage or supervise
the management of the affairs and business of the corporation.


1.4     

Accounting Terminology. All accounting terms not expressly defined in this
Agreement shall have the respective meanings usually ascribed to them in
accordance with generally accepted accounting principles.


1.5     

Meaning of Pro Rata. Unless the context otherwise requires, all rights,
obligations or other matters which are, under the terms of this Agreement, to be
determined on a proportionate or pro rata basis shall be determined on a basis
which is pro rata or proportionate to the total number of shares of the Company
issued and outstanding as of the date of such determination (on a fully-diluted
basis).


1.6     

Headings. The headings used in the Agreement are for convenience and reference
only and shall not affect the construction or interpretation of this
Agreement.     


2.     

Representations and Warranties


2.1     

Representations of Abakan. Abakan represents and warrants to each of the other
parties that:


(a)     

Abakan is a corporation duly incorporated under the laws of Nevada, is a
reporting company and is valid, subsisting and in good standing with respect to
the filing of annual reports in the office of the Nevada Secretary of State;


(b)     

Abakan has the corporate power to enter into this Agreement and to perform and
observe its obligations and agreements set out in this Agreement; and


(c)     

this Agreement has been duly authorized, executed and delivered by Abakan and is
a valid and binding obligation of Abakan enforceable in accordance with its
terms.


2.2     

Representations of Powdermet. Powdermet represents and warrants to each of the
other parties that:


Page 25

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(a)     

Powdermet is a corporation duly incorporated under the laws of Delaware, is not
a reporting company and is valid, subsisting and in good standing with respect
to the filing of annual reports in the office of the Delaware Secretary of
State;


(b)     

Powdermet has the corporate power to enter into this Agreement and to perform
and observe its obligations and agreements set out in this Agreement; and


(c)     

this Agreement has been duly authorized, executed and delivered by Powdermet and
is a valid and binding obligation of Powdermet enforceable in accordance with
its terms.


2.3     

Representations of the Company. The Company represents and warrants to each of
the other parties that:


(a)     

The Company is a corporation duly incorporated under the laws of Nevada, is not
a reporting company and is valid, subsisting and in good standing with respect
to the filing of annual reports in the office of the Nevada Secretary of State;


(b)     

The Company has the corporate power to enter into this Agreement and to perform
and observe its obligations and agreements set out in this Agreement; and


(c)     

This Agreement has been duly authorized, executed and delivered by the Company
and is a valid and binding obligation of the Company enforceable in accordance
with its terms.


3.     

Agreement on Corporate Matters


3.1     

Corporate Matters. The Parties agree that the corporate matters referred to in
this section 3 shall be governed by the applicable provisions of this section 3,
and that in the case of any inconsistency or conflict between the Organizational
Documents and the provisions of this section 3, the Parties agree to cause an
amendment to the Organizational Documents to ensure that the provisions of this
section 3 shall govern.


3.2     

Directors. The Shareholders shall vote their Shares and take all other necessary
actions (including to cause such party’s board representative to tender his or
her resignation) to ensure that the Board is composed of five directors
appointed as follows:


(a)     

In the event that Abakan holds less than 51% of the total issued and outstanding
voting shares of the Company, Abakan shall be entitled to appoint two directors
and Powdermet will be entitled to appoint two directors and the fifth director
shall be appointed by Powdermet, subject to the approval of Abakan, such
approval not to be unreasonably denied or delayed.


(b)     

In the event that Abakan acquires and continues to hold 51% or more of the total
issued and outstanding voting shares of the Company, Abakan shall be entitled to
appoint two directors and Powdermet will be entitled to appoint two directors
and the fifth director shall be appointed by Abakan, subject to the approval of
Powdermet, such approval not to be unreasonably denied or delayed.




Page 26

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(c)     

In the event that Abakan acquires and continues to hold 75% or more of the total
issued and outstanding voting shares of the Company, Abakan shall be entitled to
appoint three directors and Powdermet will be entitled to appoint one director
and the fifth director shall be appointed by Abakan, subject to the approval of
Powdermet, such approval not to be unreasonably denied or delayed.


(d)     

Subject to the foregoing, if a position on the Board formerly held by a director
is open for any other reason, the Shareholder whose nominee formerly occupied
such position shall be entitled to nominate a new director to fill the vacancy.


3.3     

Failure to Vote. In the event that a director shall fail to vote and act to
carry out the provisions of this Agreement, the Shareholders shall exercise
their rights as shareholders of the Company to remove such director from the
Board and, subject to subsection 3.2, to elect in his or her place an individual
who will use his or her best efforts to carry out the provisions of this
Agreement.


3.4     

New Shareholders. As a condition precedent to the issuance of any new shares by
the Company, including shares issued in connection with the exercise of stock
options, the Company shall cause such new shareholders to enter into and become
a party to this Agreement and be bound by the terms and conditions herein.


3.5     

Conduct of Business. The Company and Shareholders covenant and agree with
Powdermet, that during the period from the date of this Agreement until the
earlier of (i) the date on which Powdermet, the Employee Shareholders and the
Convertible Securities Holders cease to collectively hold common shares of the
Company (or the right to acquire common shares), representing at least 26% of
the issued and outstanding common shares of the Company (on a fully-diluted
basis) (ii) the date this Agreement is terminated in accordance with its terms,
unless Powdermet otherwise consents in writing or as otherwise unanimously
approved by the Board (including the vote or consent of a director appointed by
Powdermet), that neither the Company nor any Subsidiary will, and the
Shareholders will not permit the Company or any Subsidiary to:


(a)     

issue, sell, pledge, hypothecate, lease, dispose of or encumber any shares or
other securities or any right, option or warrant with respect thereto other than
the issuance of shares pursuant to the exercise of existing Convertible
Securities;


(b)     

amend or propose to amend the Organizational Documents;


(c)     

split, combine or reclassify any of its securities or declare or make any
distribution or distribute any of its properties or assets, other than as
provided herein;


(d)     

other than in the ordinary course of business, (A) enter into or amend any
employment contracts with any other officer or senior management employee, (B)
create or amend any employee benefit plan or (C) make any increases in the base
compensation, bonuses, paid vacation time allowed or fringe benefits for its
directors, officers, employees or consultants;


(e)     

except in the ordinary course of business consistent with past practice, enter
into any agreement or arrangement granting any rights to purchase or lease any
of the Company’s assets or requiring the consent of any third party to the
transfer, assignment or lease of any of the Company’s assets;


Page 27

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(f)     

except in the ordinary course of business consistent with past practice,
including factoring receivables (but excluding the factoring of payables), sell,
lease, sublease, assign or transfer (by tender offer, exchange offer, merger,
amalgamation, sale of shares or assets or otherwise) any of the Company’s assets
having an individual value of greater than $50,000, or cancel, waive or
compromise any debts or claims, including accounts payable to and receivable
from affiliates having a value greater than $50,000;


(g)     

settle any outstanding claim, dispute, litigation matter, or tax dispute in
excess of $50,000;


(h)     

transfer any assets of the Company to any Shareholder or Affiliate of any
Shareholder or assume any indebtedness from any Shareholder or any Affiliate of
any Shareholder or enter into any other related party transaction other than
employment related transactions in the ordinary course of business;


(i)     

declare or pay, or agree to declare or pay, any dividend, salary, bonus, fees or
other amount by the Company or any of its Subsidiaries to any Shareholder or
Affiliate of a Shareholder;


(j)     

enter into, execute, acknowledge, amend, or supplement, any Material Contract on
behalf of the Company or any of its Subsidiaries and, for this purpose,
“Material Contract” means any of the following:


(i)     

any contract, agreement or other instrument to be entered into by the Company or
any of its Subsidiaries with any Shareholder or an Affiliate of a Shareholder;
and


(ii)     

any material contract, agreement or other instrument to be entered into by the
Company or any of its Subsidiaries (other than any contract, agreement or other
instrument providing for the incurrence of indebtedness, which is governed by
subsection 3.8) which may in the aggregate over the term of the contract,
agreement or instrument involve an obligation of the Company, or any of its
Subsidiaries, to pay in excess of $500,000;


(k)     

wind-up or liquidate the Company or any of its Subsidiaries, institute any
proceedings to be adjudicated a bankrupt or insolvent, consent to the
institution of such proceedings against the Company or any of its Subsidiaries,
consent to the filing of any such petition or to the appointment of a receiver
or receiver-manager of the property of the Company or any of its Subsidiaries,
make a general assignment for the benefit of creditors, file a proposal to
settle payments of creditors’ liabilities, admit in writing of the insolvency of
the Company or any of its Subsidiaries, or the take of any corporate action in
furtherance of any of the aforesaid purposes;


(l)     

sell, lease or license all or substantially all of the assets of the Company or
any Subsidiary;


(m)     

redeem, repurchase or retire for value of any shares or other securities of the
Company (whether or not such repurchase or retirement is permitted under the
provisions of this Agreement) other than such redemptions, purchases or offers
to purchase that are made pursuant to contracts existing on the date of this
Agreement; or


(n)     

enter into any agreement or understanding to do any of the foregoing.


Page 28

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



3.6     

Ordinary Course. The business of the Company shall be conducted in the ordinary
course of business, and the Company shall use all commercially reasonable
efforts to maintain and preserve its business, the company assets and business
relationships.


3.7     

Material Adverse Effect. The Company shall notify Powdermet of any material
adverse effect on its business, operations, results of operations, assets,
capitalization or financial condition.


3.8     

Incurrence of Indebtedness. Abakan and the Company covenants and agrees with
Powdermet, that during the period from the date of this Agreement until the
earlier of the date on which Powdermet holds less than 15% of the issued and
outstanding common shares of the Company, unless Powdermet otherwise consents in
writing or as otherwise unanimously approved by the Board (including the vote or
consent of a director appointed by Powdermet), neither the Company nor any
Subsidiary will, enter into any contract, commitment or agreement, calculated
cumulatively, under which it would incur indebtedness of any kind, for any
amount in excess of (a) 25% of the aggregate purchase price paid by Abakan to
the Company for common shares issued by the Company to Abakan in the case of
indebtedness occurred for any purpose other than the purposes described in
clause (b), or (b) for any amount in excess of 200% of the aggregate purchase
price paid by Abakan to the Company for common shares issued by the Company to
Abakan in the case of indebtedness incurred to the finance the infrastructure
and logistics required to complete major contracts with government authorities
or Fortune 500 companies.


3.9     

Stock Option Plan. As soon as reasonably practicable after the date of this
Agreement, Abakan shall establish and maintain an employee incentive stock
option plan to provide for grants of options or other rights to purchase common
shares of Abakan to officers, directors, employees and consultants of the
Company of not less than 2,000,000 shares of the common stock of Abakan.


4.     

Restrictions on Transfer


4.1     

Restriction on Transfer. No Shareholder shall Transfer all or any part of its
Shares to any Person, whether or not a Shareholder, except as otherwise
expressly provided in this Agreement or in the Investment Agreement.


4.2     

Right of First Refusal. Except as otherwise expressly permitted in this
Agreement or in the Investment Agreement:


(a)     

no Shareholder shall transfer any or all of its Shares unless that Shareholder
(“Offeror”) first offers by notice in writing (the “RFR Offer”) to each other
Shareholder the prior right to purchase, receive or otherwise acquire the
Shares;


(b)     

the RFR Offer must set forth:


(i)     

the number of Shares that the Offeror desires to sell;


(ii)     

the price, in lawful money of the United States, for the Offered Shares;


(iii)     

the terms and conditions of the sale;




Page 29

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(iv)     

that the RFR Offer is open for acceptance for a period of 28 days after receipt
of such RFR Offer by the other Shareholders and request that each other
Shareholder state in writing whether it is willing to purchase any of the
Offered Shares and, if so, the maximum number it is willing to purchase; and


(v)     

whether or not the Offeror has received any offer to purchase the Offered Shares
(the “Third Party Offer”) which it is prepared to accept and, if it has, the
name and address of the party making that offer and the price, terms of payment
and other terms and conditions of such offer;


(c)     

Upon the expiration of the 28-day notice period provided in paragraph (b) above,
if the Offeror has received from the other Shareholders sufficient acceptances
to purchase all of the Offered Shares, the Company shall thereupon apportion the
Offered Shares among the other Shareholders so accepting pro rata in proportion
to the number of shares held by each of them respectively up to the number of
Offered Shares accepted by each of them respectively. If the Offeror has not
received sufficient acceptances to purchase all of the Offered Shares, the
Company shall have (subject to subsection 3.5(m)) 14 days thereafter to purchase
such portion of the Offered Shares that were not accepted by the other
Shareholders on the same terms as contained in the RFR Offer;


(d)     

if the Company does not accept the offer to purchase such portion of the Offered
Shares that were not accepted by the other Shareholders the Offeror may for a
period of 90 days after the expiration of the period for acceptance by the
Company, sell, transfer or otherwise dispose of the Offered Shares to any Person
other than a Shareholder or the Company provided that:


(i)     

the Offeror may not sell less than all the Offered Shares;


(ii)     

the Offeror shall sell the Offered Shares for cash at Closing, free and clear of
encumbrances, and on terms which are identical to those specified in the RFR
Offer;


(iii)     

the Offeror shall not sell any of the Offered Shares to any person, unless at
the time of the sale that person complies with subsection 4.5; and


(iv)     

if the Offeror has not transferred the Offered Shares or any of them within the
90-day period, then the provisions of this subsection 4.2 shall again become
applicable to all of the Offered Shares not disposed of within the 90-day
period.


(e)     

Upon the Company’s receipt of an acceptance to purchase all or any part of the
Offered Shares and after an apportionment has been made pursuant to paragraph
(c) above, if necessary, a binding contract of purchase and sale between the
Offeror and the Shareholder who transmitted such acceptance shall be deemed to
come into existence on the terms set out in this Agreement and the RFR Offer.




Page 30

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

(f)     

After an apportionment has been made pursuant to paragraph (c) above and upon
payment of the price for the Offered Shares apportioned, the Offeror shall be
bound to transfer those shares in accordance with that apportionment and if the
Offeror fails to do so the Company shall cause the names of the purchasing
Shareholders to be entered in the register of members of the Company as the
holders of those shares and shall cancel the share certificates previously
issued to the Offeror representing those shares whether they have been produced
to the Company or not. Payment to the Company, as agent for the Offeror, of the
Purchase Price shall be sufficient payment by the purchasing Shareholders and
entry of the transfers in the register of members of the Company shall be
conclusive evidence of the validity of the transfers. Upon completion of the
transfers, and delivery of the share certificates duly endorsed in blank for
transfer, the Company shall pay the Purchase Price to the Offeror.


(g)     

The provisions as to transfers of Shares contained in paragraphs (a), (b), (c),
(d) of this subsection 4.2 shall not apply:


(i)     

if, before the proposed transfer of Shares is made, the other Shareholders waive
their rights to receive the RFR Offer; or


(ii)     

to any transfer of Shares pursuant to the provisions of subsection 4.3 of this
Agreement.


4.3     

Transfer to Affiliates. Notwithstanding subsections 4.1 and 4.2, any Shareholder
may sell, transfer or otherwise dispose of all, but not less than all, of its
Shares to an Affiliate controlled by such Shareholder provided that, prior to
any such transfer, the Shareholder and the Affiliate enter into an agreement
with the other parties to this Agreement, in form and content acceptable to such
parties and the Company, which provides that:


(a)     

all of the Shareholder’s Shares will be transferred to the Affiliate;


(b)     

the Affiliate will remain an Affiliate controlled by the Shareholder for so long
as the Affiliate holds the Shares;


(c)     

prior to the Affiliate ceasing to be an Affiliate controlled by the Shareholder,
the Affiliate will transfer its Shares to the Shareholder or to another
Affiliate controlled by the Shareholder, and that such other Affiliate will
enter into an agreement similar to this Agreement with the other Shareholders
and the Company;


(d)     

the Affiliate will otherwise be bound by and have the benefit of the provisions
of this Agreement; and


(e)     

the obligations of the original Shareholder hereunder shall not in any way be
released and shall continue in full force and effect.


4.4     

No Transfer by Defaulting Shareholder. Notwithstanding any other provision of
this Agreement, except as required by the terms of this Agreement, no
Shareholder shall be entitled to sell, transfer, assign or otherwise dispose of
its Shares, or any portion thereof, without the prior written consent of the
other Shareholders, if it is at that time a Defaulting Shareholder, unless prior
to or concurrently with that sale, transfer or other disposition it ceases to be
a Defaulting Shareholder.


Page 31

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



4.5     

Further Restriction of Transfer. No Shareholder shall Transfer all or any
portion of its Shares to any Person, whether or not a Shareholder, who is not a
party to or has not agreed to be bound by this Agreement until such Person
subscribes to or agrees to be bound by this Agreement. Each Shareholder
acknowledges that no Shares or other securities issued by the Company have been
registered under the Securities Act or any state securities laws and no Shares
may be Transferred without registration under the Securities Act and applicable
state securities laws or an opinion or counsel or other evidence, satisfactory
to the Company, that such registration is not required.


4.6     

Drag Along Rights.


(a)     

If:


(i)     

a Shareholder which owns more than 50% of the issued and outstanding shares of
the Company (a “Majority Shareholder”) receives, from an arm’s length third
party (the “Third Party Offeror”), a bona fide Third Party Offer to purchase all
of its Shares;


(ii)     

the Majority Shareholder has complied with the provisions of subsection 4.2 with
respect to the sale of the Offered Shares;


(iii)     

neither the Shareholders entitled to receive the RFR Offer nor the Company has
completed a purchase of the Offered Shares in accordance with the provisions of
subsection 4.2; and


(iv)     

the Majority Shareholder has accepted the Third Party Offer;


then the Majority Shareholder shall have the right (the “Drag Along Right”) to
require the other Shareholders to sell all but not less than all of the Shares
held by them to the Third Party Offeror for the consideration and on the terms
and conditions provided in paragraph 4.6(b).


(b)     

The Drag Along Right may only be exercised by the Majority Shareholder giving a
written notice (a “Drag Along Notice”) to each of the other Shareholders, which
notice:


(i)     

shall stipulate the name of the Third Party Offeror, and the time, date and
place of completing the sale of the Offered Shares which the other Shareholders
are being required to make;


(ii)     

shall be accompanied by a copy of the Third Party Offer and by a written offer
(the “Purchase Offer”) from the Third Party Offeror offering to purchase from
each other Shareholder all of the Shares held by such other Shareholder for the
same per Share and on the same terms and conditions as are contained in the
Third Party Offer; and


(iii)     

shall be given not less than 15 days prior to the date fixed for completion of
the transaction provided for by the Purchase Offer.


If a Drag Along Notice has been given, then during the period between the giving
of such Drag Along Notice and the day following the day fixed for completion of
the transactions contemplated by the Purchase Offer to which such Drag Along
Notice relates, no further Drag Along Notice may be given.

Page 32

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(c)     

Promptly following its receipt of the Purchase Offer (and in any event within 10
days after its receipt thereof), each other Shareholder shall duly execute the
Purchase Offer and deliver it in accordance with the terms of the Purchase
Offer, provided that no Shareholder will be required to make any representations
or warranties to the Third Party Offeror or any other Person in connection with
such Purchase Offer other than with respect to such Shareholder’s power,
capacity and authority to Transfer its Shares and such Shareholder’s title to
its Shares, and no Shareholder will be required to agree to indemnify, or
otherwise undertake any liability to, the Third Party Offeror or any other
Person in connection with such Purchase Offer in excess of the purchase price
received by such Shareholder for the Transfer of its Shares.


(d)     

At the time of completing any sale of its Shares contemplated by this
subsection 4.6, each Shareholder shall deliver to the Third Party Offeror share
certificates for the Shares which are to be sold by such Shareholder to the
Third Party Offeror, duly endorsed in blank for transfer, against satisfaction
in full of the price for such Shares in accordance with the terms of the
Purchase Offer.


4.7     Piggy-Back Rights.



(a)     If, at any time, a Majority Shareholder receives a bona fide Third Party
Offer from a Third Party Offeror to purchase all or any portion of the Shares
held by or on behalf of the Majority Shareholder, the Majority Shareholder shall
not accept such Third Party Offer unless:



(i)     the Majority Shareholder has first complied with the provisions of
subsection 4.2 with respect to the sale of its Shares;



(ii)     the Third Party Offeror has agreed to purchase from each of the
Electing Shareholders other than the Majority Shareholder all, or the same
percentage, of the Shares held by or for the benefit of the other Shareholders
that the Third Party Offeror is offering to purchase from the Majority
Shareholder, for the same per Share and on the same terms and conditions as set
out in the Third Party Offer;



(iii)     

the Majority Shareholder has delivered to the other Shareholders a copy of such
Third Party Offer and a notice in writing (the “Piggy-Back Notice”) specifying
that the Majority Shareholder is prepared to accept such Third Party Offer; and




(iv)     if the other Shareholders elect to sell their Shares to the Third Party
Offeror pursuant to subparagraph 4.7(b)(i), the Third Party Offeror has executed
such agreements or documents reasonably acceptable to the other Shareholders to
reflect the agreement referred to in subparagraph 4.7(a)(ii).



(b)     Following receipt by the other Shareholders of a Piggy-Back Notice, each
of the other Shareholders shall have the right, exercisable within 30 days from
the date of its receipt of the Piggy-Back Notice, to notify the Majority
Shareholder in writing:



(i)     that such Shareholder is electing to sell its Shares to the Third Party
Offeror at the same prices per Share and on the same terms and conditions set
out in the Third Party Offer (each an “Electing Shareholder”); or



(ii)     that such Shareholder is electing not to sell its Shares to the Third
Party Offeror.

Page 33

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



(c)     If any of the other Shareholders does not notify the Offeror in writing
within the period of 30 days provided in paragraph 4.7(b) of the election by the
other Shareholder to sell its Shares to the Third Party Offeror pursuant to
subparagraph 4.7(b)(i), the other Shareholder shall be deemed to have elected
not to sell its Shares to the Third Party Offeror.



(d)     (i)     Provided that the Majority Shareholder has complied with
paragraph 4.7(a), following the expiration of the 30-day period referred to in
paragraph 4.7(b) the Majority Shareholder and the Electing Shareholders may, for
30 days thereafter, sell their Shares to the Third Party Offeror (or its
nominee), at the same prices per Share and on the same terms and conditions as
set out in the Third Party Offer.



(ii)     The Majority Shareholder and any Electing Shareholder shall not sell
all or any portion of their Shares pursuant to subparagraph 4.7(d)(i) to any
person other than the Third Party Offeror (or its nominee) or at any price or on
terms different from those set out in the Third Party Offer.



5.     Default



5.1     Events of Default. An event of default (a “Default”) arises if a
Shareholder (a “Defaulting Shareholder”):



(a)     fails to observe, perform or carry out any of its obligations under this
Agreement and such failure continues for 30 days after any Shareholder not in
default (the “Nondefaulting Shareholder” individually and the “Nondefaulting
Shareholders” collectively) gives a written notice of such default to the
Defaulting Shareholder and the Company, which notice shall set out particulars
of the Default and demand that the Default be cured; or



(b)     fails to take reasonable actions to prevent or defend any action,
proceeding, seizure, execution, or attachment which claims possession, sale,
foreclosure, the appointment of a receiver or receiver-manager of his or her
assets, or forfeiture or termination of or against, any of the Shares held by
the Defaulting Shareholder, and such failure continues for 30 days after a
Nondefaulting Shareholder has in writing demanded that such actions be taken or
the Defaulting Shareholder fails to defend successfully any such action,
proceeding, seizure, execution or attachment.



5.2     Remedies. If a Default occurs under subsection 5.1, any one or more of
the Nondefaulting Shareholders may:



(a)     pursue any remedy available in law or in equity, each Shareholder
acknowledging that specific performance, injunctive relief (mandatory or
otherwise) or other equitable relief may be the only adequate remedy for a
Default; or



(b)     waive the Default, provided that any waiver of a particular Default
shall only be effective if it is in writing, signed by the Nondefaulting
Shareholder(s), shall not operate as a waiver of any subsequent or continuing
Default, and shall not be binding upon, or limit the remedies available to, any
Nondefaulting Shareholder who has not signed such waiver.



Page 34

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

6.     Non-Competition and Confidentiality



6.1     Covenants of Shareholders. Without the prior consent of the Company,
such consent not to be unreasonably withheld, so long as a Shareholder owns any
Shares and for a period of one year after the Shareholder ceases to own any
Shares, the Shareholder shall not, either directly or indirectly:



(a)     carry on or be engaged in or advise, lend money to, guarantee the debts
or obligations of or permit the Shareholder’s name to be used or employed by any
Person which is competitive with any business which is being carried on by the
Company in the field of wear and corrosion resistant coatings (the “Restricted
Field”) or in the field of the Technology as defined in the Investment Agreement
at the time the Shareholder ceases to own any Shares;



(b)     attempt to solicit any business or customers away from the Company in
the Restricted Field;



(c)     commit any malicious act intended to impair relations between the
Company and its customers or employees; or



(d)     use or disclose to any person, except to duly authorized officers and
employees of the Company or its Subsidiaries, any trade secret, business data or
other confidential or proprietary information acquired by reason of the
Shareholder’s involvement and association with the Company or any of its
Subsidiaries, provided that no Shareholder is prohibited from disclosing any
such information to the Shareholder’s legal advisors as necessary to monitor the
Shareholder’s investment in the Company or obtain advice on the Shareholder’s
rights and obligations as a Shareholder of the Company or from disclosing any
such information to any Person to the extent required by an applicable law or
order.



(e)     Notwithstanding anything to the contrary in this Section 6.1, Powdermet
is not prohibited or restricted from (i) disclosing any trade secret, business
data or other confidential or proprietary information of the Company to any
governmental agencies as required for reporting and compliance purposes under
any current or future government contracts to which the Company is a party and
for which Powdermet acts as the reporting prime contractor or (ii) engaging in
business in the Restricted Field for the purpose of carrying out or performing
under any such contracts or other contracts to which both the Company and
Powdermet are parties.



6.2     Breach of Shareholders’ Covenants. Each of the parties acknowledges that
by reason of its unique knowledge of and association with the business of the
Company and its Subsidiaries, the scope of the covenants in subsection 6.1 are
reasonable and commensurate with the protection of the legitimate interests of
the Company and that a breach by any party of any of the covenants contained in
subsection 6.1 could result in damages to the Company and that the Company may
not be adequately be compensated for such damages by a monetary award. The
parties therefore acknowledge that in the event of any such breach, in addition
to all other remedies available to the Company at law or in equity, the Company
may be entitled to such relief by way of restraining order, injunction, decree,
declaration or otherwise as may be appropriate to ensure compliance with the
provisions of subsection 6.1 as may be granted by a court of competent
jurisdiction. Each of the parties further acknowledges that the covenants
contained in section 6 continue in force even if the remainder of this Agreement
is terminated for any reason whatsoever other than the agreement in writing of
all the parties and is severable for such purpose.



Page 35

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

7.     Preemptive Rights.



7.1     Preemptive Rights. Subject to subsection 7.5 and applicable securities
laws, if the Company proposes to offer or sell any equity securities or
Convertible Securities of the Company (collectively, “New Securities”), the
Company shall first offer such New Securities to each Shareholder prior to
offering the New Securities to any other Person. Each Shareholder shall be
entitled to purchase such Shareholder’s pro rata share of the New Securities
based upon the percentage that such Shareholder’s Shares bears to the total
number of common shares of the Company then outstanding (on a fully-diluted
basis) before giving effect to the issuance of the New Securities.



7.2     Notice and Offer. Prior to offering the New Securities to any Persons
other than the Shareholders, the Company shall give notice (an “Offer Notice”)
to each Shareholder stating (i) its bona fide intention to offer such New
Securities, (ii) the number of such New Securities to be offered, and (iii) the
price and terms, if any, upon which it proposes to offer such New Securities.



7.3     Acceptance. By notification to the Company in writing within 20 days
after the Offer Notice is given, each Shareholder may elect to purchase or
otherwise acquire, at the price and on the terms specified in the Offer Notice,
up to such Shareholder’s pro rata share of the New Securities. At the expiration
of such 20 day period, the Company shall promptly notify each Shareholder that
elects to purchase or acquire all the New Securities available to it (each, a
“Fully Exercising Shareholder”) of any other Shareholder’s failure to elect to
purchase or acquire all of the New Securities available to such Shareholder.
During the 10 day period commencing after the Company has given such notice,
each Fully Exercising Shareholder may, by giving notice in writing to the
Company, elect to purchase or acquire up to all of the New Securities that were
not subscribed for by the other Shareholders. If the Fully Exercising
Shareholders collectively elect to purchase more New Securities than that remain
available to purchased, each Fully Exercising Shareholder will be entitled to
purchase its pro rate share of the New Securities that remain available to be
purchased based upon the percentage that such Fully Exercising Shareholder’s
Shares bears to the total number of common shares held by all Fully Exercising
Shareholders (on a fully diluted basis), provided that no Fully Exercising
Shareholder will be entitled to purchase a greater number of New Securities than
such Fully Exercising Shareholder elected to purchase pursuant to the
immediately preceding sentence. The closing of any sale pursuant to this
subsection 7.3 shall occur within the earlier of 90 days after the date that the
Offer Notice is given or the date of first sale of New Securities pursuant to
subsection 7.4.



7.4     Subsequent Issuance and Sale. If all New Securities referred to in the
Offer Notice are not elected to be purchased or acquired as provided in
subsection 7.3, the Company may, during the 90 day period following the
expiration of the periods provided in subsection 7.3, offer and sell the
remaining unsubscribed portion of such New Securities to any Person or Persons
at a price not less than, and upon terms no more favorable to the offeree than,
those specified in the Offer Notice. If the Company does not enter into an
agreement for the sale of the New Securities within such period, or if such
agreement is not consummated within 30 days of the execution thereof, such New
Securities may not be offered unless first reoffered to the Shareholders in
accordance with subsection 7.2.



7.5     Exempted Issuances. Notwithstanding anything to the contrary in this
Agreement, New Securities shall not include any of the following securities:(a)
common shares and other equity securities issued upon the conversion or exercise
of Convertible securities outstanding as of the date of this Agreement, or (b)
the shares of the Company issued to Abakan pursuant to Article 10 in the
Investment Agreement.

Page 36

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



8.     Information Rights.



8.1     Annual Financial Statements. The Company shall deliver to each
Shareholder as soon as reasonably practicable, but in any event within 120 days
after the end of each fiscal year of the Company (a) a balance sheet as of the
end of such fiscal year, (b) statements of income and of cash flows for such
fiscal year, and (c) a statement of stockholders’ equity as of the end of such
fiscal year, all such financial statements audited and certified by the
Auditors.



8.2     Quarterly Financial Statements. As soon as practicable, but in any event
within 45 days after the end of each of the first three (3) quarters of each
fiscal year of the Company, the Company shall deliver to each Shareholder (a)
unaudited statements of income and of cash flows for such fiscal quarter, (b) an
unaudited balance sheet as of the end of such fiscal quarter and (c) a statement
of stockholders’ equity as of the end of such fiscal quarter, all prepared in
accordance with GAAP (except that such financial statements may (x) be subject
to normal year-end audit adjustments and (y) not contain all notes thereto that
may be required in accordance with GAAP).



8.3     Budget. As soon as practicable, but in any event 30 days before the end
of each fiscal year, the Company shall deliver to each Shareholder a budget and
business plan for the following fiscal year, approved by the Board and prepared
on a monthly basis, including balance sheets, income statements, and statements
of cash flow for such months and, promptly after prepared, any other budgets or
revised budgets prepared by the Company.



8.4     Other Information. The Company shall provide to each Shareholder such
other information relating to the financial condition, business, prospects, or
corporate affairs of the Company as such Shareholder may from time to time
reasonably request.



9.     Termination of Agreement



9.1      Method of Termination. This Agreement shall terminate upon the
execution of an agreement of termination of this Agreement in writing by each of
the Company, Abakan and Powdermet.



9.2     Termination Shall Not Affect Right to Receive Money. No termination of
this Agreement shall affect the right of any party to whom money is owed at the
time of termination to receive that money according to the provisions of this
Agreement, or affect any other rights of that party under this Agreement.



10.     Arbitration



10.1      Arbitration. All matters in difference between the parties in relation
to this Agreement shall be referred to the arbitration under the New York
Arbitration Act by a single arbitrator, if the parties agree upon one, otherwise
to three arbitrators, one to be appointed by each party and a third to be chosen
by the first two named before they enter upon the business of arbitration. The
award and determination of the arbitrator or arbitrators or any two of the three
arbitrators shall be binding upon the parties and their respective heirs,
executors, administrators and assigns.





10.2     Final and Binding. The decision of the Arbitrator on all issues or
matters submitted to the Arbitrator for resolution shall be conclusive, final
and binding on all of the parties.



10.3     Costs. The Arbitrator shall determine who shall bear the costs of
arbitration pursuant to this section 10.

Page 37

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



11.     General



11.1     Gender, Plural and Singular. In this Agreement, the masculine includes
the feminine and the neuter genders and the plural includes the singular and
vice versa and modifications to the provisions of this Agreement may be made
accordingly as the context requires.



11.2     Legend on Share Certificates. All share certificates issued by the
Company (including existing certificates) shall have typed or otherwise written
thereon the following legend:



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.
 

The shares represented by this certificate are subject to the provisions of an
agreement dated as of ________ __, 20__ among the Company and its shareholders,
which agreement contains restrictions on the right of the holder hereof to sell,
exchange, transfer, assign, gift, pledge, encumber, hypothecate or otherwise
alienate the shares represented hereby and notice of those restrictions is
hereby given.”



11.3     Amendments. This Agreement may be amended only by a writing duly
executed by each of the Company, Abakan and Powdermet.



11.4     Proper Law of Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
the internal conflict of laws principles thereof.



11.5     Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
and any such invalid or unenforceable provision shall be deemed to be severable.
The parties shall negotiate in good faith to replace any provision that is so
adjudged invalid or unenforceable with a provision that will provide to the
parties to this Agreement, to the maximum extent possible under applicable law,
the rights, obligations and benefits of the invalid or unenforceable provision.



11.6     Inclusive Language. The word “including”, when followed by any general
statement, term or matter, is not to be construed to limit such general
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, but rather it is to be
construed to refer to all other items or matters that could reasonably fall
within the broadest possible scope of such general statement, term or matter.



11.7     Time of the Essence. Time shall be of the essence of this Agreement.



11.8     Notices. Any notice, payment or other communication required or
permitted to be given or served pursuant to this Agreement shall be in writing
and shall be delivered personally, by email, facsimile transmission or overnight
courier to the party concerned addressed as follows:

Page 38

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)



     If to Abakan:



     By mail to Abakan Inc., 2829 Bird Avenue, Suite 12, Miami FL 33133 USA; by
fax to 786-347-7706; or by email to the attention of Robert Miller at
robert.miller@abakaninc.com.

     

     If to Powdermet:



     By mail to Powdermet Inc., 24112 Rockwell Dr, Euclid, OH 44117 or by email
to the attention of Andrew Sherman at ajsherman@powdermet.com.

     

     If to the Company:



     By mail to MesoCoat Inc., 24112 Rockwell Dr, Euclid, OH 44117, or by email
to the attention of Andrew Sherman at ajsherman@mesocoat.com



     or to any other address as may from time to time be notified in writing by
any of the parties. Any notice, payment or other communication shall be deemed
to have been given on the day delivered, if delivered by hand, facsimile
transmission or email or on the following Business Day if delivered by overnight
courier; provided that if there shall be at the time or within four Business
Days of mailing a mail strike, slow-down or other dispute that might affect
delivery by courier, then the notice, payment or other communication shall be
effective only when actually delivered.



11.9     Shareholders to Take Further Steps. Each Shareholder shall take all
reasonable and necessary actions (including amending the Organizational
Documents of the Company) and shall exercise that Shareholder’s rights as a
Shareholder of the Company to cause the Company to pass all necessary
resolutions and effect all necessary corporate acts to comply with the intent
and provisions of this Agreement, including the convening and attending at
meetings, voting approval of necessary resolutions, or otherwise as may be
necessary for the purpose of this Agreement.



11.10     Entire Agreement. The provisions of this Agreement constitute the
entire agreement between the parties and supersede all previous communications,
representations and agreements, whether oral or written, between the parties
with respect to the subject matter of this Agreement.



11.11     Enurement. This Agreement shall enure to the benefit of and be binding
upon the parties and, except as otherwise provided or as would be inconsistent
with the provisions of this Agreement, their respective heirs, executors,
administrators, successors and permitted assigns, provided that no party may
assign its rights, or delegate its duties, under this Agreement other in
connection with the Transfer of all of the Shares held by such Shareholder in
accordance with the terms of this Agreement.



Page 39

     Investment Agreement– Schedule G

--------------------------------------------------------------------------------

           

Exhibit 10(i)

AS EVIDENCE OF THEIR AGREEMENT, the parties have executed this Agreement as of
the date and year first above written.



Abakan Inc.





/s/ Robert Miller

Per: Authorized Signatory          



Robert Miller

Name:                

 



Powdermet Inc.
 
 

/s/ Andrew Sherman
Per: Authorized Signatory

Andrew Sherman
Name
 

MesoCoat Inc.
 



/s/ Andrew Sherman
Per: Authorized Signatory

Andrew Sherman
Name
 

[Other Shareholders]

40